Affirming.
This case was before this court on a demurrer to the petition. Wise v. Chandler, 270 Ky. 1, 108 S.W.2d 1024. The judgment of the circuit court sustaining the demurrer was reversed for the reasons set out in that opinion. Upon the return of the case to the circuit court the defendants (now appellants) declined to plead further, and judgment was entered in conformity with the opinion of this court. No new issue or additional question is presented on this appeal, and the court has not changed its view on any of the questions formerly presented, including those raised under the Federal Constitution.
Judgment affirmed.
Whole court sitting. *Page 253